Harris, Justice.
I do not think the plaintiffs present a proper case for an extra allowance. It is true, that it is usual, where the creditor has been obliged to proceed against his debtor by attachment, to make a moderate allowance for the additional trouble attending such proceedings. But where, as' in these cases, the defendant, before the plaintiffs are entitled to take judgment by default, comes in and confesses judgment, I think, as a general rule, the plaintiff should not have an extra allowance. In these cases there is no pretence that the proceedings were attended with any more than ordinary labor or difficulty. The motions must, therefore, be denied.